DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 08/28/2019. 
The Examiner acknowledges the preliminary amendment filed on 08/28/2019 in which claim amendments were submitted. 
Claims 1-19 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 08/28/2019 are noted. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at Mayo, 132 S. Ct. at 1300, 1297, 1294).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant invention encompasses a method (i.e. a process), and an electronic gaming apparatus.  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.  See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
Under Step 2A, prong one, it must be determined whether the claimed invention recites a judicial exception such as an abstract idea, a law of nature, or a natural phenomenon.  Representative claim 1 recites the following (with emphasis added): 
	“1.    (Original) An apparatus comprising a controller, a data storage device, a user operable user interface and a display apparatus, wherein the controller is to execute stored instructions to implement an interactive process involving interaction between the machine and a user or a plurality of users,
wherein the controller is to devise an animated scene on a video display device, the animated scene comprising a plurality of moving target objects and a user operable target capture apparatus,
wherein the plurality of moving target objects comprises a target object of a first type or a plurality of target objects of a first type, and a target object of a second type or a plurality of target objects of a second type, and
wherein a target object of the first type has a first visual appearance and a first hit rate, and a target object of the second type has a second visual appearance different to the first visual appearance and a second hit rate;
wherein the controller is to:
devise the user interface to facilitate a user operating a user-operable control interface to aim the target capture device at a target object and to trigger the target capture device to discharge a capture shot towards the target object, wherein the capture shot has an effective capture area; and
determine whether there is an effective catch with reference to spatial relationship between the target object and the effective capture area, and
determine whether to make a reward or a payout to the user when there is an effective catch with reference to a predetermined probability or a predetermined probability distribution function, the predetermined probability or the predetermined probability distribution function defining the first hit rate and/or the second hit rate.”  Similar limitations are also found in Independent Claim 11. 
The underlined portions of claim 1 generally encompass the abstract idea, with substantially identical abstract ideas found in claim 1.  Dependent claims 2-10, and 12-19 further define the abstract idea.  The claimed abstract idea may be viewed, for example, as: 
a method of exchanging financial obligations (e.g., a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, Bilski v. Kappos, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar (Fed. Cir. 2018);  and/or 
a method of organizing human activities (e.g., allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.


The claimed invention resembles the method of exchanging financial obligations in Alice and Bilski, such as exchanging and resolving financial obligations based on probabilities created during the game. The claimed abstract idea reproduced above is effectively a process of rules/steps for playing a game and determining an award or payout based on probabilities created during play of the game. The limitations about facilitating, and determining, under the broadest reasonable interpretation, covers a method of organizing human activity but for the recitation of generic computer components.  That is, other than reciting “an apparatus comprising a controller, a data storage device, a user operable user interface, and a display apparatus,” nothing in the claim elements precludes the steps from being a method of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, covers managing human interactions and/or a mental process but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” and/or “Mental Processes” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.

Under Step 2A, prong two, it must be evaluated whether the claim recites additional elements that integrate the exception into a practical application of the exception.  As such, the judicial exception, as outlined above, is not integrated into a practical application.  The instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use.  The components in these steps are recited at a high-level of generality (e.g., as a generic processor for performing the generic computer functions of receiving, storing, determining, and displaying operations) such that it amounts no more than mere instructions to apply the exception using 

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.   The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an apparatus comprising a controller, a data storage device, a user operable user interface, and a display apparatus. Such features are merely amount to an instruction to apply the abstract idea on generic, functional, and conventional components well-known in the art of gaming.   These computer components are generically claimed to enable the management of the game/gaming environment by performing the basic functions of: (i) receiving, processing, and storing data, (ii) electronic recordkeeping, (iii) automating mental tasks and (iv) receiving or transmitting data over a network, e.g., using the network to gather data.  The courts have recognized these functions to be well‐understood, routine, and conventional functions when claimed in a merely generic manner.  Particularly, In re TLI Communications LLC (Fed Cir, 2016) held that adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible.  
The claimed elements taken as a whole perform the same functions when taken individually.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Additionally, taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above. In other words, these claims merely Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).

AIA  Notice

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1  and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0223999 A1 to Tsujino et al. (Tsujino) in view of “Probability in fishing talents – study on high rate and prize pool formula,” (Prize Pool), pages 1-7. 

Regarding Claim 1, (Original) and similarly recited Claim 11, Tsujino discloses an apparatus (figs. 1-3) comprising a controller (fig. 3, item 70; [0048]), a data storage device (fig. 3 ), a user operable user interface (fig. 10) and a display apparatus (fig. 3, item 9; [0042], [0052]), wherein the controller is to execute stored instructions to implement an interactive process involving interaction between the machine and a user or a plurality of users (figs. 10-17 depicting animated fishing game with multiple targets and 2 player characters),
wherein the controller is to devise an animated scene on a video display device, the animated scene comprising a plurality of moving target objects and a user operable target capture apparatus (figs. 10-17, [0048], [0051]-[0052]),
wherein the plurality of moving target objects (figs. 10-17 depicts types of fishes; [0065]) comprises a target object of a first type or a plurality of target objects of a first type, and a target object of a second type or a plurality of target objects of a second type ([0065], [0068]-[0070]), and

wherein the controller is to:
devise the user interface to facilitate a user operating a user-operable control interface to aim the target capture device at a target object and to trigger the target capture device to discharge a capture shot towards the target object, wherein the capture shot has an effective capture area (figs. 10-17, [0044], [0065], [0068]-[0070], [0073]); and
determine whether there is an effective catch with reference to spatial relationship between the target object and the effective capture area (figs. 10-17, [0068], [0095]-[0099], [0102]). 

However, Tsujino does not explicitly disclose: (1) target object of the first type having a first hit rate and target object of the second type having a second hit rate,  and (2) determine whether to make a reward or a payout to the user when there is an effective catch with reference to a predetermined probability or a predetermined probability distribution function, the predetermined probability or the predetermined probability distribution function defining the first hit rate and/or the second hit rate. In a related invention, Prize Pool discloses a prize pool formula for determining a hit rate and different types of fish. Each type of battery consumes gold coins and different types of fishes have different prices. The price determines the difficulty of capture and the value of the fish. 
Tsujino discloses an electronic fishing game in which a plurality of regions are set for a target, and target information for specifying information relating to a second movable object, which is set to be moveable toward a first movable object for each region, is stored.  The game controller judges, in response to the operation of the operator, in which region the first movable object, at an arrival 

Regarding dependent claims 2-10 and 12-20, these claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and in addition, overcoming the 35 U.S.C. 101 rejection. 
Conclusion
Claims 1-19 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715